DETAILED ACTION
	This action is in response to the amendment filed on December 23, 2021. Claims 15, 22, 25, 29 and 30 have been amended. Claims 15-30 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20, 22, 23, 26, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,757,305 B2 (Roske).
Regarding claim 15, Roske discloses a multi-clutch arrangement (dual clutch 2 and separator clutch 3) configured to be arranged between a drive unit (the internal 


    PNG
    media_image1.png
    580
    866
    media_image1.png
    Greyscale



Regarding claim 17, the respective outer plate carriers (4, 5, 5A) are connected to be fixed with respect to relative rotation. See column 4, lines 22-28.
Regarding claim 18, the radially innermost portion of any one of the plate carriers (4, 5, 5A) which supports the plate carrier for rotation constitutes a hub.  
Regarding claim 19, two outer plate carriers (any two of 4, 5 and 5A) are at least configured to be connected to a hub to be fixed with respect to rotation relative to the hub.
Regarding claim 20, two of the outer plate carriers (5, 5A) are arranged on an input side and one outer plate carrier (4) is arranged on an output side.
Regarding claims 22, the multi-plate clutch 3 is a disconnect clutch.
Regarding claim 23, one of the multi-plate clutches of the dual clutch 2 is a starter clutch.
Regarding claim 26, the multi-clutch arrangement of Roske has three clutches (the separator clutch 3, the radially outer clutch of the dual clutch 2, and the radially inner clutch of the dual clutch 2), and as such is a triple clutch arrangement.
Regarding claims 29 and 30, the multi-clutch arrangement of Roske is part of a hybrid drive of a motor vehicle. See column 1, lines 8-9 and column 4, lines 12-21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,757,305 B2 (Roske) in view of US 2011/0259698 A1 (Arnold).
Roske does not disclose a speed-adaptive mass damper fastened to one of the outer plate carriers. Arnold discloses a similar hybrid drive having a disconnect clutch 2 and a dual clutch 1, wherein a speed-adaptive mass damper (centrifugal force pendulum 151) is fastened to the outer plate carriers (134, 135) of the dual clutch as shown in Fig. 3. Arnold suggests that the provision of the speed-adaptive mass damper damps torque spikes (paragraphs [0040]-[0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the multi-clutch arrangement of Roske with a speed-adaptive mass damper in order to damp torque spikes in view of the suggestion of Arnold.
s 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,757,305 B2 (Roske) in view of US 8,511,450 B2 (Gold).
Regarding claim 24, Roske discloses a hybrid drive arrangement (column 4, lines 12-21) including three clutches (the separator clutch 3, the radially outer clutch of the dual clutch 2, and the radially inner clutch of the dual clutch 2 shown for example in Fig. 1. These clutches have outer plate carriers (4, 5, 5A) which form a housing of the clutch arrangement. The dual clutch is of Roske is shown schematically such that it cannot be determined whether the actuation elements of any of the clutches have openings for receiving the respective outer plate carrier. Gold discloses a clutch arrangement (2) configured to be arranged between a drive unit (42) and a transmission (56), comprising: at least one multi-plate clutch (22) having: an outer plate carrier (34); and an actuation element (72), wherein the actuation element defines openings (the spaces between the protruding actuating fingers 78 described in column 8, lines 27-33) for receiving the outer plate carrier (the spaces between the fingers 78 of the actuation element 72 receive portions of the supporting section 32 of the outer plate carrier 34 disposed between the windows 80 formed therein, as shown in Fig. 1 and described in column 8, lines 27-33). Replacement of the known dual clutch arrangement of Gold for the double clutch of Roske would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, since it amounts to substitution of one known clutch arrangement for the other and would not lead to any unexpected result. In each case, the dual clutch arrangement permits torque to be selectively transmitted from a drive unit to one of two transmission shafts.
Regarding claim 28, note that the actuation element (72) of Gold is a piston.
25 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,757,305 B2 (Roske).
Regarding claim 25, the radially outer outer plate carrier (5) is fastened to the radially inner outer plate outer plate carrier (5A). While Roske does not disclose the method by which the fastening is achieved, positive engagement as by rivets or threaded fasteners and bonding engagement as by welding are notoriously well-known techniques for connecting parts together. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use any of the well-known fastening techniques to fasten the outer disk carriers together.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the response that “Roske fails to disclose the triple clutch configuration and that outer plate carriers form the housing of the clutch arrangement”. This is not persuasive since Roske discloses a triple clutch arrangement including three clutches, i.e. the separator clutch 3 and the two clutches of the double clutch 2. Also, as shown in heavy bold lines in the annotated copy of Fig. 1 above the outer disk carriers 4, 5 and 5A form a housing of the clutch arrangement. 
Applicant further argues on page 8 of the response that the outer disk carriers 5, 5A of Roske are not a housing because they are mounted on a housing 6.  This is not persuasive since a housing is interpreted to be a case or enclosure for mechanical 
Applicant additionally argues on page 9 of the response that “outer disk carriers 5, 5A cannot have a connection for an electric motor as disclosed and claimed because the housing 6 axially and circumferentially surrounds the outer disk carriers 5, 5A.” This is not persuasive since as described in column 4, lines 33-34 of Roske the rotor 7 of the electric machine 1 in Fig. 1 is “fixed to the outer disk carrier 4 of the separator clutch 3.” The schematically shown structure identified in the annotated copy of Fig. 1 above corresponds to the claimed “connector”.
The provisional non-statutory double patenting rejection has been withdrawn in light of the amendments to claim 1, 29 and 30 which now recite the connector which is not claimed in copending application 16/604,281.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656